internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc psi 9-plr-119815-00 date date legend child date date date decedent trust will dear this is in response to your letter of date and subsequent correspondence in which you requested a ruling that the provisions of chapter of the internal_revenue_code code do not apply to any generation-skipping transfers made from the trust because decedent was under a mental_disability within the meaning of sec_26_2601-1 of the generation- skipping transfer_tax regulations from date until her death decedent died on date the fifth clause of decedent’s will provides as follows fifth all the residue and remainder of my estate of whatsoever kind and wheresoever situate sic which i may own or be entitled to at the time of my death all such property being herein sometimes referred to as my residuary_estate i give and devise as follows a if any issue of mine survive me to my trustee in trust to divide the same into so many equal shares so that there shall be one such share set apart for each of my daughters who survive me and one such share set apart for the issue who survive me taken collectively of each of my daughters who does not survive me and i dispose_of each such share as follows decedent was survived by two children pursuant to the terms of the fifth clause of the will the trust was created for the benefit of child and an additional trust was created to benefit child plr-119815-00 1's sibling the corpus of the trust was included in the decedent’s gross_estate the executors of decedent’s estate timely filed a federal estate_tax_return form_706 on date in accordance with the requirements of sec_26_2601-1 the executors attached to schedule r part item 9a of the form_706 i a statement to the effect that decedent was under a mental_disability to change the disposition of her property from date until her death and ii a certificate from decedent’s treating physician stating that decedent was continuously from early until her death mentally incompetent to handle her own affairs including the execution of a will the internal_revenue_service service issued an estate_tax closing letter for decedent’s estate on date the following rulings are requested the provisions of chapter of the code will not apply to any generation- skipping transfers from the trust because decedent was under a mental_disability to change the disposition of her property continuously from date until her death the service has agreed that decedent was under such mental_disability to change the disposition of her property continuously from date until the date of her death sec_2601 of the code imposes a tax on every generation-skipping_transfer made after date under section a of the tax_reform_act_of_1986 act the generation-skipping_transfer_tax generally applies to any generation-skipping_transfer made after date the date the statute was enacted however under section b c of the act the tax does not apply to any generation-skipping_transfer i under a_trust to the extent such trust consists of property included in the gross_estate of a decedent other than property transferred by the decedent during his life after the date of the enactment of this act or reinvestments thereof or ii which is a direct_skip which occurs by reason of the death of any decedent but only if such decedent was on the date of the enactment of this act date under a mental_disability to change the disposition of his property and did not regain his competence to dispose_of such property before the date of his death sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that if an individual was under a mental_disability to change the disposition of his or her property continuously from date until the date of his or her death the provisions of chapter do not apply to any generation-skipping_transfer a under a_trust as described in sec_2652 to the extent such trust consists of property or the proceeds of property the value of which was included in the gross_estate of the individual other than property transferred by or on behalf of the individual during the individual's life after date or b which is a plr-119815-00 direct_skip other than a direct_skip from a_trust that occurs by reason of the death of the individual sec_26_2601-1 provides that for purposes of sec_26 b the term mental_disability means mental incompetence to execute an instrument governing the disposition of the individual’s property whether or not there was an adjudication of incompetence and regardless of whether there has been an appointment of a guardian fiduciary or other person charged with either the care of the individual or care of the individual’s property sec_26_2601-1 provides that if there has not been a court adjudication that the decedent was mentally incompetent on or before date the executor must file with form_706 either - a certification from a qualified physician stating that the decedent was - i mentally incompetent at all times on and after date and ii did not regain competence to modify or revoke the terms of the trust or will prior to his or her death or sufficient other evidence demonstrating that the decedent was mentally incompetent at all times on and after date as well as a statement explaining why no certification is available from a physician and any judgement or decree relating to the decedent’s incompetency that was made after date sec_26_2601-1 provides that the items in paragraphs b iii a and of this section will be considered relevant but not determinative in establishing the decedent’s state of competency according to the facts as represented the corpus of the trust consists of property that was included in decedent’s gross_estate and the decedent’s form_706 contained the physician’s certification regarding the decedent’s mental_disability as required by sec_26 b iii the service audited the form_706 and issued an estate_tax closing letter on date because the required physician’s statement was filed with the form_706 on date and the service issued an estate_tax closing letter on date the service has accepted that the decedent was under a mental_disability to change the disposition of her property continuously from date until the date of her death because decedent was under a mental_disability to change the disposition of her property continuously from date until her death the provisions of chapter of the code will not apply to any generation-skipping transfers from the trust established by the fifth clause of decedent’s will except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the trustees of the trust the rulings contained in this letter are based upon information and representations submitted by plr-119815-00 the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa liquerman acting branch chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
